08/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 22-0212



                             No. DA 22-0212

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LOUIS TED CAYE,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 19, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 22 2022